FILED
                            NOT FOR PUBLICATION
                                                                            OCT 26 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OSCAR GARCIA,                                    No.    13-16528

              Plaintiff-Appellant,               D.C. No.
                                                 3:11-cv-00470-RCJ-VPC
 v.

REGIONAL TRUSTEE SERVICES                        MEMORANDUM*
CORPORATION and MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted October 21, 2016**
                             San Francisco, California




      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: HAWKINS and CALLAHAN, Circuit Judges, and SOTO,*** District
Judge.

      Oscar Garcia (“Garcia”) appeals the Rule 12(b)(6) dismissal and adverse grant

of summary judgment. We affirm.

      There was no abuse of discretion in judicially noticing mortgage and

foreclosure documents related to Garcia’s Nevada property. As matters of public

record they are proper subjects of judicial notice. See Ormsby v. First Am. Title Co.

of Nev., 591 F.3d 1199, 1203 (9th Cir. 2010) (records of real property transactions are

“official public records”); Fed. R. Evid. 201(b). Moreover, taking judicial notice of

the documents did not prejudice Garcia because the district court did not rely on them

in dismissing his claims. See Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1110 (9th

Cir. 2011) (reversal based on erroneous evidentiary rulings requires showing

prejudice).

      Nor did the district court abuse its discretion in admitting Melissa Hjorton’s

declaration. Hjorton demonstrated personal knowledge in her declaration. See

Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1018 (9th Cir. 1990) (court can

infer personal knowledge from an affidavit itself).




      ***
            The Honorable James Alan Soto, United States District Judge for the
District of Arizona, sitting by designation.
                                          2
      Finally, because Garcia did not specifically and distinctly address other issues

in his opening brief, they are abandoned on appeal. Miller v. Fairchild Indus., Inc.,

797 F.2d 727, 738 (9th Cir. 1986) (court of appeals will not ordinarily consider

matters not specifically and distinctly argued in the opening brief).

      AFFIRMED.




                                           3